Honorable Homer R. Taylor               Opinion No. H-1011
County Attorney
Wharton County                          Re: Authority of county
304 Courthouse Building                 commissioners court to make
Wharton, Texas 77488                    and enforce building ordi-
                                        nances in compliance with
                                        National Flood Insurance Act.

Dear Mr. Taylor:

     you have asked our opinion whether a county's commis-
sioners court presently has authority to make and enforce
building ordinances .in compliance with the National Flood
Insurance Act of 1968, as amended and expanded by the Flood
Disaster Protection Act of 1973, 42 U.S.C. 5s 4001 - 4128.
The authority for a commissioners court to promulgate land
use regulations in flood-prone areas in conformity with the
Federal Act is derived from article 8280-13, V.T.C.S.   See
Attorney General Opinion H-978 (1977). Article 82SO-13Es
enacted by the Legislature in 1969, at its first session
after the National Flood Insurance Act made available federally
subsidized flood insurance. Such insurance is offered only
to residents of areas where an appropriate public body has
adopted land use and control measures consistent with com-
prehensive criteria promulgated by the Secretary of Housing
and Urban Development.

     Section 2 of article 8280-13 states the purpose of that
article as

          to evidence a positive interest in
          securing flood insurance coverage
          under this Federal program, and to
          so procure for those citizens of
          Texas desiring to participate. . . .

Political subdivisions are authorized to take




                            P.   4177
Honorable Homer R. Taylor - page 2 (H-1011)



           all necessary and reasonable actions
           to comply with the requirements and
           criteria of the National Flood Insur-
           ance Program. . . .

Id. S 5.
-          Section 8280-13 further provides:

             Political subd~ivisions
                              ----- whichqualify
                                             -
           for the National Flood  Insurance Pro-
                             -.-.-_---_
           gram . . . may adopt and promulgate
           reasonable rules and regulations which
           are necessary for the orderly effectua-
           tion of the respective authorizations
           herein.

Id. S 8 (emphasis added). Political subdivisions wishing to
qualify for the benefits of the National Flood Insurance Pro-
gram were authorized to do so "by June 30, 1970." -Id. 9 9.

      We have previously referred to article 8280-13 as a
"limited grant of authority." Attorney General Opinion H-978
(1977) at 3. We further expressed our view in Opinion H-978
that,

           The regulations so enacted must have
           as their purpose and effect compliance
           with the requirements and criteria
           promulgated pursuant to the National
           Flood Insurance Program.

Id. at 2. Such regulations "have no application" unless made
pursuant to the requirements or criteria of the Federal Act.
Id. at 3.
-
     We believe, therefore, that a county has no present autho-
rity to enact land use regulations for flood-prone areas under
article 8280-13 unless it qualified for participation in the
National Flood Insurance Program by June 30, 1970. Article
8280-13 authorized counties to qualify by that date, and
carried no continuing authorization for counties to qualify
later. Counties that did qualify for the federal insurance
program by June 30, 1970, have continuing authority, pur-
suant to sections 5 and 8 of article 8280-13, to enact
measures necessary to comply with federal regulations pro-
mulgated under the National Flood Insurance Program.




                            p.   4178
Honorable Homer R. Taylor - page 3      (H-1011)



                          gUMMARY

            A county has no present authority to enact
            land use regulations for flood-prone areas
            under article 8280-13, V.T.C.S., unless it
            qualified for participation in the National
            Flood Insurance Program by June 30, 1970.
            Counties that did qualify for the federal
            insurance program by that date have continuing
            authority to'enact measures insofar as they
            are necessary to comply with federal regula-
            tions promulgated pursuant to the National
            Flood Insurance.Act.

                                Very truly yours,




                                Attorney General of Texas

APPROVED:




                  , First Assistant
                 ..,
               /’; d
  Y’
 &A
C. ROBERT HEATH, Chairman
Opinion Committee

klw




                              p. 4179